723 S.E.2d 770 (2012)
Sharon THOMAS
v.
STATE of North Carolina, North Carolina Central University, Charlie Nelms, Raymond C. Pierce, David A. Green, Letitia Melvin, Andria Knight, Vanessa Gregory, Audrey Crawford-Turner, and Laurie Charest.
No. 208P11.
Supreme Court of North Carolina.
March 8, 2012.
Sharon Thomas, for Thomas, Sharon.
Gary R. Govert, Special Deputy Attorney General, for State of North Carolina, et al.


*771 ORDER

Upon consideration of the petition filed by Plaintiff on the 26th of May 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered find is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of March 2012."
MARTIN, J. recused.